Citation Nr: 1017209	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to Department of Veterans Affairs 
(VA) death benefits.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The appellant is the daughter of the deceased.  The appellant 
asserts that her father had recognized service in the 
Philippine Army with the United States Military Forces.  
Consequently, the appellant contends that she is eligible for 
VA death benefits.  The deceased has no verified United 
States military service.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that this matter was most recently before the 
Board in June 2006, when the Board declined to reopen the 
appellant's claim for entitlement to VA death benefits due to 
a lack of new and material evidence.  


FINDINGS OF FACT

1.  In a June 2006 Board decision, the Board declined to 
reopen the appellant's claim for VA benefits for lack of new 
and material evidence.  That decision is final.

2.  Additional evidence received subsequent to the June 2006 
Board decision is neither new nor material and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's June 2006 decision, which found no new and material 
evidence to reopen a claim for entitlement to death benefits; 
the claim for entitlement to death benefits is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1100, 20.1105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and it is deemed final.  38 U.S.C.A. 
§ 7104, 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  38 
U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



II.  Analysis

The appellant's claim was initially decided by the Board in 
October 1992 when the Board denied the appellant's claim for 
entitlement to payment of burial benefits on the basis that 
her father was not a Veteran of active military, naval or air 
service and did not have recognized service with the Armed 
Forces of the United States.  The Board wishes to restate 
that a "Veteran" is a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.1(d).  Recognized Philippine 
guerrilla service (under a commissioned U.S. officer or a 
commissioned officer of the Commonwealth Army, recognized by 
and cooperating with U.S. Forces) is qualifying service for 
VA compensation benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.40.  Service department certifications will be accepted as 
establishing both recognized guerrilla service and 
unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. § 
3.40(d)(2).  The active service of members of the irregular 
forces guerrilla will be the period certified by the service 
department.  38 C.F.R. § 3.41(d).  See Duro v. Derwinski, 2 
Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

Of record at the time of the June 2006 Board decision was an 
Affidavit for Philippine Army Personnel, an affidavit by S.D. 
certifying that the appellant's father was inducted by S.D. 
on February 1, 1944 in the second squadron ECLSA, an extract 
from the Headquarters at the USAPIP Area Command at Camp 
Spencer showing that private F. M. C. was a patient at a base 
hospital (the decedent's middle initial is G. not M.), an 
Affidavit signed by A.C. and E.L. stating that the deceased 
served as a guerilla from February 1944 to January 1946, a 
letter from the Philippines General Office dated in July 1988 
showing that the deceased is a Veteran of World War II and 
served in the second squadron ECLGA, a certification by the 
Office of the Adjutant General of the Armed Forces of the 
Philippines, certifying that a person with the name of the 
deceased served with the second squadron of the ECLGA and 
that there was no record of his discharge, a memorandum from 
the Headquarters of the Philippines Ryukyus Command Recovered 
Personnel Division stating that the deceased served in 
Guerilla unit N Co 4th Bn 3d Pang Regt ECLGA with a start 
date of February 1994 and an unknown end date, and 
certification showing that the deceased's wife is receiving a 
pension from the Philippine Veteran Affairs Office.  The 
evidence also contained an October 1990 document from the 
U.S. Army Reserve Personnel Center, finding that the deceased 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  The October 1990 
certification is binding on VA; VA has no authority to change 
or amend the finding.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
evidence submitted since the June 2006 Board decision 
includes certification showing that the deceased's wife is 
receiving a pension from the Philippine Veteran Affairs 
Office and an Affidavit for Philippine Army Personnel.  The 
evidence is duplicative of evidence the appellant has already 
submitted multiple times.  The Board wishes to emphasize that 
the appellant has not shown that her father has the requisite 
service, to allow her to collect benefits.  If the appellant 
is to reopen her claim, there must be a statement from the 
United States service department to the effect that the 
deceased had qualifying military service for the purpose of 
conferring basic eligibility for VA death benefits.  Given 
the restrictive nature of determining eligibility, any other 
evidence, regardless of the source, would not be new and 
material since it would not relate to an unestablished fact 
necessary to substantiate the claim, nor would it raise a 
reasonable possibility of substantiating the claim of 
entitlement to VA death benefits.

Given the absence of receipt of any new and material 
evidence, the claim of entitlement to death benefits is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1100.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice must include the bases for 
the denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
appellant of the basis of the previous denial.  An October 
2002 letter clearly explained what new and material evidence 
was.  A September 2009 letter informed the appellant that the 
previous evidence did not show that the deceased had valid 
military service to be eligible for benefits.

Despite this belated notice in compliance with Kent, the 
claim was readjudicated in an October 2009 statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Therefore, no prejudice resulted to the appellant.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  Since the matter of whether to reopen the claim of 
entitlement to VA death benefits is being denied, any such 
questions are moot.  The appellant has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  The 
appellant has indicated as recently as February 2010 that she 
has no additional information to submit.  Nor, in the context 
of the law that applies to this case, is there any indication 
in the record that there is any evidence that could 
substantiate the claim that has not been obtained.  

The Board is cognizant of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a Veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
. . . evidence of record."  The Federal Circuit found that 
VA erred in denying the appellant's claim with no review of 
the subsequent evidence by the service department.  There was 
substantial compliance with Capellan in this case, as no new 
evidence was submitted that was not considered in the 
original 1990 finding.  The appellant has had multiple 
opportunities to respond with additional evidence or argument 
on this ground for denying her claim.  She has not, however, 
come forward with appropriate evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In any event, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail above, the appellant's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Id.




ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to VA death 
benefits is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


